 Case 19-13083-jkf         Doc 15      Filed 07/17/19 Entered 07/17/19 15:11:50                    Desc Main
                                       Document      Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Hilary B. Aaron                                                            CHAPTER 13
               Scott M. Aaron
                                 Debtor(s)

Toyota Motor Credit Corporation
                              Movant                                            NO. 19-13083 JKF
              vs.

Hilary B. Aaron
Scott M. Aaron
                                 Debtor(s)
                                                                              11 U.S.C. Section 362
Scott Waterman
                                 Trustee

              MOTION TO OBTAIN RELIEF FROM THE AUTOMATIC STAY

              TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

 Toyota Motor Credit Corporation ("Movant"), its successors and/or assigns filing this its Motion for

 Relief from the Automatic Stay ("Motion"), and in support thereof, would respectfully show:

         1.       On May 10, 2019, Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy

 Code.

         2.       This Court has jurisdiction of the Motion by virtue of 11 U.S.C. Section 105 and 362 and

 28 U.S.C. Section 157 and 1334.

         3.       Movant is the owner and holder of a Motor Vehicle Closed-End Lease Agreement

 ("Agreement") signed by Debtor(s) for a lease of a 2016 Toyota Rav4, VIN: JTMBFREV6GJ085155

 ("Vehicle"). A true and correct copy of the Agreement is attached hereto as Exhibit “A”.

         4.       Movant is the owner of the Vehicle, as is evidenced on the Certificate of Title for the

 Vehicle. A true and correct copy of the Certificate of Title is attached hereto as Exhibit “B”.

         5.       By virtue of the above, Movant is the holder of a secured claim against Debtor(s).
Case 19-13083-jkf         Doc 15      Filed 07/17/19 Entered 07/17/19 15:11:50                  Desc Main
                                      Document      Page 2 of 2


        6.       Debtor(s) is/are in default under the terms of the Agreement by failing to make payments

when due.

        7.       As of May 25, 2019, Movant is in possession of the vehicle. Movant seeks relief due to

the surrender of the vehicle.

        8.       The lease has matured as of June 16, 2019.

        9.       The outstanding balance under the contract is $17,642.85.

        10.      Movant alleges that the automatic stay should be lifted for cause pursuant to 11 U.S.C.

Section 362(d)(1) in that Movant lacks adequate protection of its interest in the Vehicle as evidenced by

the following:

                 (a)     Debtor(s) default under the terms of the Agreement by failing to make
                         installment payments when due and owing thereunder:
                 (b)     The Vehicle and the value of the Vehicle is in a state of decline and continues to
                         decline

        11.      The Movant hereby requests a waiver of Bankruptcy Rule 4001(a)(3).

        12.      This motion and the averments contained therein do not constitute a waiver by the

Movant of its right to seek reimbursement of any amounts not included in this motion, including fees and

costs, due under the terms of the mortgage and applicable law.

        WHEREFORE, PREMISES CONSIDERED. Movant respectfully prays that, upon final hearing

of this Motion, (1) the automatic stay will be terminated as to Movant to permit Movant to seek its

statutory and other available remedies: (2) Movant be permitted to obtain possession of the Vehicle to the

exclusion of Debtor(s): (3) Movant be granted such other and further relief, at law or in equity as is just.


                                                        Respectfully submitted,


                                                        /s/ Rebecca A. Solarz, Esquire
                                                        Rebecca A. Solarz, Esquire
                                                        KML Law Group, P.C.
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106-1532
                                                        Phone: (215) 627-1322 Fax: (215) 627-7734
